Case 1:19-cr-10335-DJC Document 34-10 Filed 09/12/19 Page 1of3

EXHIBIT J
Case 1:19-cr-10335-DJC Document 34-10 Filed 09/12/19 Page 2 of 3

PROMISSORY NOTE

Boston, MA
US$ 125,000 March 6", 2019

FOR VALUE RECEIVED, the sufficiency and receipt of which is hereby acknowledged, Chef Dazzer
LLC, with an address of 715 Boylston Street, Boston, MA 02116 (the “Investee”’), promises to pay to the order
of Matt Waldner, (the “Jnvestor”), or such other place as the Investor may designate in writing, the principal
sum of one hundred and twenty-five thousand (US$125,000) United States Dollars, together with interest as
described below, for the purpose of putting the Investee through the LaunchByte Accelerator.

1, Terms of Payment. This Note shall be due and payable as follows:

1.4 Interest Rate. The interest rate shall be calculated at the rate of ten (10%) percent simple
interest for the duration of the note.

1.2 Payments. The principal and interest earned due hereunder ($137,500) shall be payable in one
installment no later than twelve (12) months from the execution of this Agreement or receipt of funds, whichever
is later (‘Maturity Date”).

1.3 Prepayment, Conversion. This Note may at any time, or from time to time, be prepaid in whole
or part, without penalty. All payments, including prepayments, shall be applied first to any accrued interest and
then to principal. The Investor may choose to roll the repayment into equity on the Maturity Date

1.4 Terms of Payment. This Note shall be payable in full upon the final Maturity Date.

2. Default. In case of default in the payment required under this Note when due on the Maturity
Date, all principal and interest shall become immediately due and collectible at the option of the Investor, and
interest shall continue to run at the rate of 20% per annum. Failure to exercise this option in the event of a default
shall not constitute a waiver of the right to exercise it in the event of any subsequent default.

3. Guaranty. To induce the Investor to accept this Note, this Note shall be guaranteed by
LaunchByte.io LLC (the “Guarantor”), located in Boston, MA, the receipt and sufficiency of which is hereby
acknowledged. By signing below, the Guarantor guarantees the full and timely payment and performance by the
Investee of this Note should the Investee be found insolvent.

2.

3. Miscellaneous.

3.1 The Investee hereby waives presentment for payment, notice of dishonor, protest, notice of
protest, and diligence in collection.

3.2 No delay or omission on the part of the Investor in exercising any right hereunder shal! operate
as a waiver of such right, or of any other right of the Investor; nor shall any delay, omission or waiver on any
one occasion be deemed a bar to or waiver of the same or any other right on any future occasion. No single or
partial exercise of a power hereunder shall preclude other exercises thereof, or the exercise of any other power
hereunder.

3.3 This Note shall be governed by and construed in accordance with the laws of the
Commonwealth of Massachusetts, without giving effect to its conflict of Jaws principles. The Investee hereby
agrees that any action hereon or relating hereto may be maintained in a court of competent jurisdiction located
in the Commonwealth of Massachusetts, and consents to the jurisdiction of any such court for all purposes
connected herewith.

3.4 The invalidity of any provision hereof or of any other document relevant hereto shall not affect
the enforceability of any other provision. Investee shall deem if the Deliverable is successful.
Case 1:19-cr-10335-DJC Document 34-10 Filed 09/12/19 Page 3 of 3

3.5 Notices hereunder shall be in writing and shall be sent by certified or registered mail, return
receipt requested, postage prepaid, addressed to the party to receive such notice at its mailing address first set
forth herein. Either party may, by notice given as aforesaid, change its address for all subsequent notices.
Notices shall be deemed given when mailed as aforesaid or when received in fact whether or not mailed as
aforesaid.

3.6 Investee agrees to pay all costs and expenses, including, without limitation, reasonable
attorneys’ fees and expenses incurred, or which may be incurred, by Investor for any enforcement and collection
of this note.

IN WITNESS WHERECOF, the Investee hereto has executed and delivered this Note to be effective as
of the date first set forth above.

Investee:

Chef Dazzer LLC

By:
Print: Michael Cormier, Manager

 

 

Investor:
Matt Waldner

By:
Print: Name: Matt Waldner

 

 

Guarantor:
LaunchByte.io LLC

By:
Print: Tanmaya Kabra, its Manager

 

 
